                             Case 2:19-cv-00221-TS Document 1 Filed 04/03/19 PageID.1 Page 1 of 1
JS 44 (Rev. 061\ 7)
                                                                                    CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided hy local rules of court. This form, approved by the .Judicial Conference of the United States in September 1974, is required for the use of the Clerk or Court for the
purpose of initiating the civil docket sheet. (.%'/i INS'/1WC"l/ONS ON Nl:'X'I f'A!lh 01' !'ll/S NJllM)
    I. (a) PLAINTIFFS                                                                                                       DEFENDANTS
    MODERN FONT APPLICATIONS, LLC                                                                                         Peak Restaurant Partners, LLC; Dine Brands Global, Inc.: and
                                                                                                                          DOES 1-5
       (b) County ol'Residence of First Listed Plaintiff                    _§_?IJ~.?_k~-----------------------­            County of Residence of First Listed Defendant                                 ----------·--- ... ____________ --·---···-
                                    (J:'XC'li/'1' IN US. l'IAINTWFC'ASL'5)                                                                                   (JN I t.S. l'IA/N'll/;l; CAS/:S ON/.))
                                                                                                                            NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                       THE TRACT OF LAND JNVOJ .VED.

       ( C) Attorneys    !Firm Name, Address, and Telq1hone Numher)                                                          Attorneys   ({/Known)
    Perry Clegg (USB 7831 ), Kunzler, PG,
    50 W. Broadway, Suite 1000,
    Salt Lake City, UT 84101, (801) 994-4646

    II. BASIS OF .JURISDICTION ll'lacean "X" in One liox only)                                               III. CITIZENSHIP OF PRINCIPAL PARTIES (!'/ace an",'(" in One lioxjiir l'lain!i[[
                                                                                                                        (!-'or /)iversil)' Cases Only!                                                       and One lioxfi>r /lefi'ndanlj   .·
0 I l 1.S. Governmenl                      ~ -1     Federal Question                                                                                  PTF       DEF                                                          PTF         DEF
         Pla111tiff                                   (l r.s. Cim ernment Not a />arJyJ
                                                                 1
                                                                                                                  Citizen of This Stale              0 I        0 I                   Incorporated nr Principal Place            0 4       O 4
                                                                                                                                                                                        of Flusiness In This Sia le

i'J 2      U.S. Govcrnmcnl                 i'J 4    lliversily                                                    Cilizcn of Another State         ['J   2       ['J     2            Incorporated and Principal Place           l"l 5     ['J   5
              Dcfendanl                               (lllli>cale Ci!izenship of l'orlles in //em Ill)                                                                                   of Business In Another State

                                                                                                                  Citizen or Subject of a          l"l 3         ['J                  Foreign Naticm                             l"l 6     ['J   6
                                                                                                                    Forei!!n Co11nt1v
    IV NATURE< OF SUIT (f'lace an "X" in One Box Only)                                                                                                            Cl'IC k ·1ere
                                                                                                                                                                           I    or: Nalure ol Suit Coe e Llt'scrintions.
t        CON'.l'lt\i<.!:1'. - .                 ·•••u.rs.                                                •   ..      FORll'Erl'URE/l>ENALTY                            ,..,,. .••~,,,,,. p·r.cv                    OTllERSTA'i'UTES                  I
    0 110 Insurance                            PERSONAL INJURY                     PERSONAL INJURY                0 625 Drug Related Seizure             o 422 Appeal 28 use 158                            0 375 False Claims Act
    0 120 Marine                          0    310 Airplane                    0 365 Personal lnjmy •                   of Property 21 use 88 l          0 423 Withdrawal                                   0 376 Qui Tam (31 USC
    [J 130 Miller Act                     0    315 Airplane Product                    Product Liability          0 690 Other                                  2s use 1s1                                            3729(a))
    [J 140 Ncgotiublc Instrument                    Liability                  CJ 367 Health Care/                                                                                                          0 400 State Reapportionment
    0 150 Recovery of'Overpayment         0    320 Assault. Libel &                    Pharmaceutical                                                                        illl_;   ~Y ,uin,.;M i\\i:     0 ·110 Antitrust
           & Enforcement of Judgment                Slander                            Pcrsonal ln,iu1y                                                  0 820 Copyrights                                   0 430 l3anks and Banking
    (1 151 Medicare Act                   IJ   330 Federal Employers'                  Product Liability                                                 i)o( 830 Patent                                    l"l 450 Commerce
    CJ 152 Recovery of Dcfoulted                    Liability                  i'1 368 Asbestos Personal                                                 0 835 Patent· Abbreviated                          l"l 460 Deportation
           Stude111 Loans                 IJ   :140 Marine                             J njury Prod11ct                                                           New Drug Application                      l"l 470 Racketeer Influenced and
           ( Fxch1dcs Veterans)           CJ 345 Mr:1ri11c Product                      Liahilit)'                                                       LJ 840 Trmlcmurk                                           Corrupt   Orgunizntion~
    0 15.1 Reco;e1y of Overpayment                  Liability                     PimSONAL PROPERTY                            IAm•u                          .J111 ;1   A        ~ 1·    'URI'l'V          0 480 Consumer Credit
            of Veteran's Benefits         IJ   350 Motor Vehicle               0 370 Other Fraud                  0 710 I' air Labor Stm1dards           IJ 861 HIA (1395fl)                                0 490 Cable/Sat TY
    i"l 160 Stockholders' Suits           11   355 Motor Vehicle               i'J 371 Truth in Lending                   Act                            11 862 Black Lung (923)                            l"l 850 Securitics/Co111111oditics 1
    IJ I90 Other Contract                          Product Liability           0 .180 Other Personal              IJ 720 Lahor/Mm1agement                0 863 DIWC/DJWW 1405(g))                                    Exchnngc
    0 195 Contract Product Liability      0    360 Other Personal                      Property Damage                    Relations                      0 864 SSJD Title XV!                               0 890 Other Stat111ory Actions
    0 196 Frnncluse                                Injury                      0 385 Property Damage              0 740 Railway Labor Act                0 865 RSI (405(g))                                 0 891 i\griculturnl Acts
                                          0    362 Personal Injury •                   Product Liability          0 751 Family and Medical                                                                  0 893 Environmental Matters
                                                   Medical Malpractice                                                    Leave Act                                                                         11 895 Freedom of lnfonnation
I           REAI, PRO.EIEltrY        •.
                                                 ClVIIiRlGHTS                    PRISONER PETITIONS               0 790 Other Labor Litigation              FEUERAJ, TAX SUITS                                     Act
    0 210 Land Condemnation               0    440 Other Civil Rights              Habeas Corpus:                 0 791 Employee Retirement              IJ 870 Taxes (US. Plaintiff                        IJ 896 Arbitration
    0 220 Foreclosure                     IJ   441 Voting                      l"l 463 Alien Detainee                    Income Security Act                    or Defondant)                               0 899 Administrative Procedure
    0 230 Rent Lease & Ejcctment          IJ   442 Employment                  0 510 Motions to Vacate                                                   IJ 871 JRS-···"Third Porty                                Act/Review or Appeal of
    l"l 240 Torts to Land                 0    443 Housing/                            Sentence                                                                 26 USC 7609                                       Agency Docision
    0 245 Tort Product Liability                   Acco1nmodntions             0 530 Oenernl ,                                                                                                              O 950 Constitutionality of
    0 290 All Other Real Prnpcrty         CJ   445 Amer. w/Disabilities •      0 535 Death Penalty                         IMIVI   GRATION                                                                        State Statutes
                                                   Employment                      Othol':                        IJ 462 Nati1rnlization Application
                                          IJ   446 Amer w!Disabilities •       IJ 540 Mandamus & Otlwr            0 465 Other Immigration
                                                   Other                       0 550 Civil Rights                        Actions
                                          0    448 Edm'>1t1on                  0 555 Prison Condition
                                                                               CJ 560 Civil Detainee·
                                                                                       Conditions of
                                                                                       Confinement
    V, 0 RIG IN        (/'lace an "X" in Une /lox On!vJ
~I         Original          0 2 Removed from                        IJ 3     Remanded from              CJ 4 Reinstated or           CJ 5 Transferred from                           0 6 Multidistrict                 LJ 8 Multiclistnct
           Proceeding               State Court                               Appellate Court                 Reopened                     Another District                               Litigation·                         Litigation·
                                                                                                                                             (speciy)                                     Transfer                            Direct File
                                                Cite the lJS. Civil Statute under which you are filing (Do not dte,/11rlsdlctlona/ statutes unless diversity):
                                          e 3:;.;5~U_,n...,ite:o,::d_s:;;,..;t.:;;;a1:.;:;;e.::..S. ; C . : : ; . O d ; : : , . ; e " - - - - - - - - - - - - - - - - - - - - - - - - - - - -
    VI. CAUSE OF ACTION i...T,.,.i1.:.:.;l...

    VII. REQUESTED IN                                CHECK IF TH!S rs A CLASS ACTION                                 DF:MAND $                                               CHECK YES only if demanded in complaint:
         COMPLAINT:                                  UNDER RULE 23, F.R.Cv.P.                                                                                                .JURY DEMAND:                        ~Yes            LJNo
    VIII. RELATED CASE(S)
                                                   (,S'ee instructions):
          IF ANY                                                                                                                                              DOCKET NUMBER ?.:.1 ?:.C:V-64~..
    DATE                                                                          SIGNATURE OF ATTORNEY OF RECORD
    04/03/2019                                                                   Isl Perry S. Clegg
    FOR OFFICE USE ONLY                                                                                                                       Case: 2: 19-cv-00221
       RECEIPT   ii                 AMOUNT                                            APPL YJNG IFP                                           Assigned To : Pead, Dustin B.
                                                                                                                                              Assign. Date : 4/3/2019
                                                                                                                                              Description: Modern Font
                                                                                                                                              Applications v. Peak Restaurant
                                                                                                                                              Partners et al
